[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an action to collect on a note. The defendant Carol Romagna executed the note in the amount of $94,000. The defendant Richard Romagna executed a Guaranty in favor of the CT Page 12576 plaintiff, guaranteeing any liabilities incurred by the defendant Carol Romagna, including any liabilities arising after the execution of the guaranty.
The note was signed by Carol Romagna on or about January 9, 1990. It contained a clause waiving all right to a trial by jury in any action against the borrower or any other obligors in respect to the note. The guaranty signed by Richard Romagna was dated March 30, 1988, almost two years before the note signed by Carol Romagna. The guaranty signed by Richard Romagna did not contain a waiver of trial by jury.
The plaintiff filed a Motion to Strike From the Jury Docket based upon the waiver signed by Carol Romagna.
Since the document signed by Richard Romagna did not contain a waiver of trial by jury, the waiver signed by his wife is not binding upon him. He is, therefore, entitled to a trial by jury.
Carol Romagna did sign the waiver. She is, therefore, bound by it. However, case law does provide that to be binding upon her, the waiver must have been made knowingly and voluntarily. An evidentiary hearing is required to make that determination. Krupa v. Farmington River Power Co.,147 Conn. 153, 156 (1959).
The Motion to Strike the Claim From the Jury Docket, therefore, is hereby denied.
Hurley, J.